DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 04/14/2022. The objections to the claims have been withdrawn. Claims 9-10 have been canceled. Claims 1-8 remain pending for consideration on the merits.

Response to Amendment
The amendments to the claims, filed on 04/14/2022, contain no new matter and are accepted by the examiner.
Due to the integration of dependent claims 9 and 10 into the independent claim 1, the claim is no longer considered an abstract idea for performance of the limitation in the mind for generic computer components by integrating an execution condition to play the data. Therefore, the 35 U.S.C. 101 Rejection of claims 1-9 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: detection module for detecting, calculation module for averaging, processing module for generating a comparison result and play modules for playing in claim 1. First determining unit for generating a signal and second processing unit for comparing in claim 4. Second determining unit for generating a signal and third processing unit for comparing in claim 5. The door-open/close detecting unit for detecting door open/close intervals in claim 6. Third determining unit for generating a signal and fourth processing unit for comparing in claim 7. The detecting unit and speaking unit in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The collection of “modules” and their corresponding “units” described throughout the specification are broad and unclear as to how these modules are embodied in the system. Are the modules external devices with software that plug into said refrigeration apparatus? If so, how are the modules integrated/where are they attached? Are the modules purely software built into the refrigeration units themselves? Stating that the “detection modules can be a sensor, software, hardware, or a combination…” in ¶ 0031 is too broad of a description to prove that the applicant was in possession of the claimed invention at the time of filing.
For example, as for the door open/closing detection modules, how is it detecting this condition? Is it a pressure sensor on the latch or a rotation sensor on the hinge? Is it detecting light shining from the outside or sensing a dramatic temperature shift from the outside when the door is open? The method of determining with sensors is too broad as disclosed in the specification.
For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. Figs. 2A, 2B, 4A and 4B attempt to map how the modules interact with each other, however they do not disclose specific algorithms/steps for achieving the intended functional results. ¶ 0035 through ¶ 0037 & Fig. 5 does adequately describe the reasoning for the processing and calculation modules alone, however is it still unclear if any hardware is involved. Regardless, the play and detection modules are left entirely too vague in regards the methods of detecting and displaying information.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Haga (US 20150150088 A1), Bon (US 20180209679 A1) and Prabhakaran (US 20180142929 A1).
[AltContent: textbox (Haga (US 20150150088 A1))][AltContent: textbox (Haga (US 20150150088 A1))]
    PNG
    media_image1.png
    596
    856
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    593
    828
    media_image2.png
    Greyscale

[AltContent: textbox (Haga (US 20150150088 A1))][AltContent: textbox (Haga (US 20150150088 A1))]
    PNG
    media_image3.png
    552
    819
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    585
    594
    media_image4.png
    Greyscale

[AltContent: textbox (Haga (US 20150150088 A1))][AltContent: textbox (Haga (US 20150150088 A1))]
    PNG
    media_image5.png
    326
    573
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    462
    563
    media_image6.png
    Greyscale

[AltContent: textbox (Bon (US 20180209679 A1))]
    PNG
    media_image7.png
    532
    706
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    861
    839
    media_image8.png
    Greyscale
[AltContent: textbox (Prabhakaran (US 20180142929 A1))]



Regarding claim 1, Haga discloses:
A system for determining a loading level of a refrigeration appliance, comprising:
a plurality of refrigeration appliances (Fig. 2, 100a & 100b), each of the plurality of refrigeration appliances running for a cycle number of work cycles within a statistic time duration, each of the work cycles having a work-cycling time and a refrigeration parameter [Log information, ¶ 0081 & 0082], the work-cycling time being consisted of a refrigeration time and a downtime [¶ 0111], a most recent work cycle of the work cycles being defined as a preceding work cycle, the refrigeration parameter and the downtime corresponding to the preceding work cycle being defined as a preceding refrigeration parameter and a preceding downtime, respectively; (¶ 0081 explains that log information data includes date and time stamps, this implies that the prior art is capable of differentiating previous and preceding data sets.)
a plurality of detection modules, each of the plurality of detection modules being utilized for detecting the cycle number of each of the plurality of refrigeration appliances, and for detecting the refrigeration parameter (Fig. 5, 201) and the downtime for each of the work cycles [¶ 0081, 0082, 0133, 0135]; (Since log information data includes date and time, it is implied that the prior art is capable of assigning uptime/downtime cycles and cycle numbers to the activity of the compressor.)
a server (Fig. 1, 1110), coupled signally with the plurality of refrigeration appliances and the plurality of detection modules [¶ 0112], utilized for receiving the cycle number, the refrigeration parameter and the downtime for each of the work cycles, the preceding refrigeration parameter and the preceding downtime of each of the plurality of refrigeration appliances [¶ 0087], the server comprising: 
a processing module, coupled signally with the calculation module [¶ 0012], utilized for generating a comparison result upon the refrigeration parameters by comparing the preceding refrigeration parameters and the refrigeration parameter average, for generating a comparison result upon the downtime by comparing the preceding downtime and the downtime average, and for searching an initial-stage loading level out from a plurality of loading levels for each of the plurality of refrigeration appliances from a state-checking table according to the comparison result upon the refrigeration parameters and the comparison result upon the downtime; (¶ 0175 & Fig. 11 describe analysis results of the log analysis processing section (Fig. 8B, 430d). Fig. 11 shows a conditional state checking table dependent on the data received.) and
a plurality of play modules, disposed individually at the plurality of refrigeration appliances (¶ 0086 specifies the play modules may be dedicated display terminals, implying they may be located on the refrigerators), utilized for playing individual initial-level information corresponding to the respective initial-stage loading level for each of the plurality of refrigeration appliances (Figs.13-17, 19, 20 & 25 are examples of display terminal data); Response to Office Action dated 1 Feb 2022Page 3 of 7
wherein each of the plurality of play modules comprises a speaking unit for voice playing the initial-level information [Haga, ¶ 0231].
wherein the refrigeration parameter for each of the plurality of refrigeration appliances within the statistic time duration is a sum of individual products of rotational speeds and corresponding running time of each of the plurality of refrigeration appliance within the statistic time duration.[¶ 0138 & Fig. 6(e)]
Haga fails to directly disclose:
a calculation module, for averaging individually the refrigeration parameters and the downtime for all the work cycles within the statistic time duration to obtain a refrigeration parameter average and a downtime average;
 a detecting unit coupled signally with the speaking unit and utilized for activating the speaking unit to generate a trigger signal for initiating broadcasting of the corresponding initial-level
In the same field of endeavor, namely refrigeration data logging, Bon teaches the use of memory (Bon, Fig. 2, 156) to store computation instruction such as software capable of logic, rules, algorithms, code, tables, etc. [Bon, ¶ 0048]. It would be reasonable to assume averaging compressor rpm and downtime data is encompassed in the above capabilities, as averaging is a basic computation function performable by generic computer components.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haga with the computational memory of Bon to better analyze received telemetry data to monitor energy use and make predictions of when one of the systems will require maintenance [Bon, ¶ 0058].

In the same field of endeavor, namely system for monitoring refrigeration systems, Prabhakaran teaches the use of sensors in conjunction with the I/O interface (Prabhakaran, Fig. 4, 403) and audio speakers [¶ 0052].
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Haga and Bon with the display sensors of Prabhakaran to better play alarm signals and visual reports [¶ 0047].

Regarding claim 2, the combination of Haga and Bon disclose:
The system of claim 1, wherein the processing module comprises a memory unit for storing the state-checking table for listing the plurality of loading levels. [Haga, Fig. 8B, 430c, 430d] (Fig. 11 also displays the results of the log analysis processing section as a state checking table.)

	Regarding claim 3, the combination of Haga and Bon disclose:
The system of claim 1, wherein the processing module comprises a first processing unit for locating the initial-stage loading level for each of the plurality of refrigeration appliances from the state-checking table so as to obtain a plurality of the initial-stage loading levels.

As described, the loading level is defined as an arbitrary value obtained from a predetermined state checking table by comparing a combination of preceding downtime and compressor rpm contrasted with previous average downtime and average compressor rpm. Bon teaches the use of memory to store computation instruction such as software capable of logic, rules, algorithms, code, tables, etc. [Bon, ¶ 0048]. Therefore it can be reasonably assumed that the combination of Haga and Bon is capable of such generic computations. The goal the loading level is to determine the energy use of a refrigerator relative to the refrigerator’s previous energy use. The combination of Haga and Bon accomplishes the same task.





	Regarding claim 4, the combination of Haga and Bon disclose:
The system of claim 3, wherein the processing module further comprises:
a first determining unit, coupled signally with the first processing unit, utilized for generating a first processing signal when at least two of the plurality of the initial-stage loading levels are identical; and
a second processing unit, coupled signally with the first determining unit, utilized for further comparing the preceding downtime for the plurality of refrigeration appliances with the same initial-stage loading level, when the first processing signal is received, so as to obtain a first advanced-stage loading level out from the plurality of loading levels for each of the plurality of refrigeration appliances, and to have each of the plurality of play modules to further play first advanced-stage information corresponding to the first advanced-stage loading level for the respective each of the plurality of refrigeration appliances

The server (Bon, Fig. 2, 150) includes processing circuitry (Bon, Fig. 2, 154) to execute instructions dependent on data [Bon, ¶ 0048]. Bon teaches the use of memory to store computation instruction such as software capable of logic, rules, algorithms, code, tables, etc. [Bon, ¶ 0048].
OFFICIAL NOTICE is taken that it is old and well known in the art of refrigeration monitoring to average downtime, parameters and other data for computational analysis.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haga with the computational memory of Bon to determine the loading level [Bon, ¶ 0048]. The combination of Haga and Bon display current energy use relative to subsequent energy use in the form of continuous analysis, such as line graphs. Whereas the claimed invention takes steps to display energy use in the format of integers as a step analysis, such as loading levels. The examiner considers this variation to be a rearrangement of data display and is therefore rejected as an obvious matter of design choice.

Regarding claim 5, the combination of Haga and Bon disclose:
The system of claim 4, wherein the processing module further comprises:
A second determining unit, coupled signally with the second processing unit, utilized for generating a second processing signal when at least two of the plurality of the first advanced-stage loading levels are identical; and
a third processing unit, coupled signally with the second determining unit, utilized for further comparing the refrigeration parameters for the plurality of refrigeration appliances with the same first advanced-stage loading level, when the second processing signal is received, so as to obtain a second advanced-stage loading level out from the plurality of loading levels for each of the plurality of refrigeration appliances, and to have each of the plurality of play modules to further play second advanced-stage information corresponding to the second advanced-stage loading level for the respective each of the plurality of refrigeration appliances.

The server (Bon, Fig. 2, 150) includes processing circuitry (Bon, Fig. 2, 154) to execute instructions dependent on data [Bon, ¶ 0048]. Bon teaches the use of memory to store computation instruction such as software capable of logic, rules, algorithms, code, tables, etc. [Bon, ¶ 0048].
	OFFICIAL NOTICE is taken that it is old and well known in the art of refrigeration monitoring to average downtime, parameters and other data for computational analysis.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haga with the computational memory of Bon to determine the loading level [Bon, ¶ 0048]. The combination of Haga and Bon display current energy use relative to subsequent energy use in the form of continuous analysis, such as line graphs. Whereas the claimed invention takes steps to display energy use in the format of integers as a step analysis, such as loading levels. The examiner considers this variation to be a rearrangement of data display and is therefore rejected as an obvious matter of design choice.

Regarding claim 6, the combination of Haga and Bon disclose:
The system of claim 5, wherein each of the plurality of detection modules comprises a door-open/close detecting unit for detecting a preceding door-close time interval of a corresponding one of the plurality of refrigeration appliances. [Haga, Fig. 6(b), ¶ 0007]

Regarding claim 7, the combination of Haga and Bon disclose:
The system of claim 6, wherein the processing module further includes:
a third determining unit, coupled signally with the third processing unit, utilized for generating a third processing signal when at least two of the plurality of the second advanced-stage loading levels are identical; and
a fourth processing unit, coupled signally with the third determining unit, utilized for further comparing the preceding door-close time intervals for the plurality of refrigeration appliances with the same second advanced-stage loading level, when the third processing signal is received, so as to obtain a final-stage loading level out from the plurality of loading levels for each of the plurality of refrigeration appliances, and to have each of the plurality of play modules to further play final-stage information corresponding to the -24-final-stage loading level for the respective each of the plurality of refrigeration appliances.

The server (Bon, Fig. 2, 150) includes processing circuitry (Bon, Fig. 2, 154) to execute instructions dependent on data [Bon, ¶ 0048]. Bon teaches the use of memory to store computation instruction such as software capable of logic, rules, algorithms, code, tables, etc. [Bon, ¶ 0048].
OFFICIAL NOTICE is taken that it is old and well known in the art of refrigeration monitoring to average downtime, parameters and other data for computational analysis.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haga with the computational memory of Bon to determine the loading level [Bon, ¶ 0048]. The combination of Haga and Bon display current energy use relative to subsequent energy use in the form of continuous analysis, such as line graphs. Whereas the claimed invention takes steps to display energy use in the format of integers as a step analysis, such as loading levels. The examiner considers this variation to be a rearrangement of data display and is therefore rejected as an obvious matter of design choice.

Regarding claim 8, the combination of Haga and Bon disclose:
The system of claim 1, wherein each of the plurality of play modules comprises a displaying unit for playing the initial-level information. [Haga, Fig. 2, 130a, 130b & ¶ 0086 ]

Claim 9: 
Canceled

Claim 10: 
Canceled

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive.

Regarding the 35 U.S.C. 112 rejection of claim 1-10, the applicant argues that definite functional explanations and clear signal flow recited in the claims and drawings are adequate descriptions of the modules and units in claim 1. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The specification, filed on 11/21/2019 makes no disclosure to the specifics of any software or hardware used. While Figs. 2A, 2B, 4A and 4B map how the modules interact with each other, the lack of specific algorithms/steps for achieving the intended functional results would require undue experimentation from one of ordinary skill in the art to produce the claimed system. Paragraphs 0035 through 0037 & Fig. 5 describe the reasoning for the processing and calculation modules, however is it still unclear if any hardware is involved. Additionally, the play and detection modules are left entirely too vague in regards the methods of detecting and displaying information. Claims that define the invention in functional language specifying a desired result but do not sufficiently describe how the function is performed lack written description. Algorithms or steps/procedure taken must be described in order to perform the function. 
The examiner acknowledges that “coupled signally” is an acceptable term in the art and withdraws that point from the 35 U.S.C. 112 rejection. However, the rest of the points for the rejection are maintained.
	
The applicant argues that the amendments to the claims overcome the prior art by specifying the outputted loading levels are from the plurality of loading levels listed. Haga’s system discloses an analysis result storage DB (410) which includes analysis results already compiled from other defective fridges [¶ 0196]. The system then compares the log information from the fridge with the compiled analysis results from the analysis result storage DB in order to generate service information which is provided to terminal [¶ 0184]. The analysis result storage DB acts similarly to the disclosed state checking table, wherein the system compares the fridge’s current log information with the data base in order to adequately display information and service recommendations regarding the fridge’s declining performance [¶ 0160].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0306476 A1 (Brady) teaches the use of averaging and other mathematical operations in refrigeration systems for monitoring energy use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571) 272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



/KEITH STANLEY MYERS/Examiner, Art Unit 3763